--------------------------------------------------------------------------------

Exhibit 10.24.10
 
Removed Facilities
[West) Ocala, Florida]
[(East) Ocala, Florida]
[Lakeland, Florida]
 [Venice, Florida]
[New Port Richey, FL]
[Morristown, Tennessee]
 [Dallas, Texas]
[Ontario, CA]




 
NINTH AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE
 
THIS NINTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this “Amendment”) is
made and entered into as of August 15, 2007 (the “Effective Date”), by and among
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCP”),
WESTMINSTER HCP, LLC, a Delaware limited liability company (“Westminster HCP”),
TEXAS HCP HOLDING, L.P., a Delaware limited partnership (“Texas HCP”), HCP AL OF
FLORIDA, LLC, a Delaware limited liability company (“HCP AL”), AL OF FLORIDA
SUB, LLC, a Delaware limited liability company (“AL of Florida Sub”), EMERITUS
REALTY V, LLC, a Delaware limited liability company (“ER-V”), and FAEC HOLDINGS
(EP), LLC, a Delaware limited liability company (“FAEC”) (HCP, Westminster HCP,
Texas HCP, HCP AL, AL of Florida Sub, ER-V and FAEC shall be referred to herein,
collectively, as their interests may appear, as “Lessor”), on the one hand, and
each of the Persons whose signatures are affixed hereto and who are identified
on Appendix A attached hereto and incorporated herein by this reference
(collectively, and jointly and severally, referred to herein as “Lessee”), on
the other hand, with respect to the following:
 
RECITALS
 
A.           Lessor, as the current “Lessor,” and LHAL LLC, Cobbco Inc.,
Hillsborough LLC, Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford
LLC, Voorhees LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP,
Friendswood LP, New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East
LLC, Venice LLC, Lakeland Hills LP, Irving LP, Chestnut Hill LLC, Summerville 9,
Carrollwood LLC, Gainesville LLC, Fox Run LLC, Wekiwa Springs LLC, Oak Park,
LLC, Lookout Pointe LLC, Oak Ridge LLC and Oviedo LLC (each as defined on
Appendix A attached hereto) (collectively, and jointly and severally, “Lessee”),
as the current “Lessee,” are parties to that certain Amended and Restated Master
Lease dated as of April 20, 2005 (the “Original Master Lease”), as amended by
that certain First Amendment to Amended and Restated Master Lease dated as of
September 1, 2005 (the “First Amendment”), that certain Second Amendment to
Amended and Restated Master Lease dated effective as of December 22, 2005 (the
“Second Amendment”), that certain Third Amendment to Amended and Restated Master
Lease dated as of January 31, 2006 (the “Third Amendment”), that certain Fourth
Amendment to Amended and Restated Master Lease and Consolidation and Restatement
of Beckett Lake Facility Master Lease dated as of May 31, 2006 (the “Fourth
Amendment”), that certain Fifth Amendment to Amended and Restated Master Lease
dated as of June 1, 2006 (the “Fifth Amendment”), that certain Sixth Amendment
to Amended and Restated Master Lease dated as of August 1, 2006 (the “Sixth
Amendment”), that certain Seventh Amendment to Amended and Restated Master Lease
dated as of October 2, 2006 (the “Seventh Amendment”), and that certain Eighth
Amendment to Amended and Restated Master Lease dated as of August 8, 2007 (the
“Eighth Amendment,” and together with the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth
Amendment, and the Seventh Amendment, the “Amendments”), covering the Leased
Property of thirty-one (31) mixed skilled nursing and assisted living care
Facilities located in California, Connecticut, Florida, Maryland, New Jersey,
Ohio, Texas, Tennessee and Virginia, all as more particularly described
therein.  The Original Master Lease, as amended by the Amendments, shall
hereinafter be referred to, collectively, as the “Master Lease.”  All
capitalized terms used in this Amendment and not otherwise defined or modified
herein shall have the meanings assigned to such terms in the Master Lease.
 

--------------------------------------------------------------------------------



B.           Pursuant to the terms of that certain Guaranty of Obligations dated
as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the “Existing Guaranty”), made by
Summerville Senior Living, Inc., a Delaware corporation (“Existing Guarantor”)
in favor of Lessor, Existing Guarantor guaranteed the obligations of Lessee
under the Master Lease, all as more particularly described therein.
 
C.           Pursuant to an Agreement and Plan of Merger (the “Merger
Agreement”), Emeritus Corporation, a Washington corporation (“Emeritus”) has
agreed to acquire all of the outstanding stock of Existing Guarantor, and as a
result thereof, Existing Guarantor, and each Person comprising Lessee, has
become or will become a direct or indirect wholly-owned Subsidiary of
Emeritus.  The closing of the transactions contemplated by the Merger Agreement
shall be referred to herein as the “Emeritus/Summerville Merger Closing.”
 
D.           Upon and subject to the terms of each of the agreements identified
on Appendix B attached hereto (each, as the same may be amended or modified from
time to time in accordance with the terms thereof, a “Portfolio Purchase
Agreement,” and collectively, the “Portfolio Purchase Agreements”), between or
among HCP and/or certain Affiliates of HCP, on the one hand, as “Seller,” and
Emeritus and/or certain Affiliates of Emeritus, on the other hand, as “Buyer,”
each “Seller” has agreed to sell, and each “Buyer,” has agreed to purchase the
Leased Property of the (West) Ocala, FL Facility, the (East) Ocala, FL Facility,
the Lakeland, FL, Facility, the Venice, FL Facility, the New Port Richey, FL
Facility, the Morristown, TN Facility and the Dallas, TX Facility (aka Twleve
Oaks East) and the Ontario, CA Facility (collectively, the “Repurchased
Summerville Facilities,” and each a “Repurchased Summerville Facility”).
 
E.           Pursuant to the Portfolio Purchase Agreements, each “Seller” has
also agreed to sell, and each “Buyer” has agreed to purchase the “Leased
Property” of each “Facility” leased by HCP and its Affiliates to Emeritus, and
its Affiliates under that certain Amended and Restated Master Lease dated as of
September 18, 2002 (as amended, the “Emeritus Master Lease”).
 
F.           Effective immediately upon the Effective Date and the Closing Date
(as defined in the Portfolio Purchase Agreements), and as a condition thereto,
Lessor and Lessee desire to amend the Master Lease (i) to remove from the Leased
Property thereof the Land, Leased Improvements, Related Rights, Fixtures, and
Lessor’s Personal Property relating to each of the Repurchased Summerville
Facilities, (ii) to remove AL of Florida Sub and ER-V as Persons comprising
“Lessor” thereunder, and (iii) to amend the Master Lease in certain other
particulars, all as more particularly set forth herein.
 
- 2 -

--------------------------------------------------------------------------------



G.           Lessor and Lessee desire to enter into this Amendment to effectuate
the matters set forth in the above Recitals, all as more particularly described
herein.
 
AMENDMENT
 
NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:
 
1.           Amendment and Termination With Respect to the Repurchased
Summerville Facilities.  As of the Effective Date, the Master Lease is hereby
amended to remove all references to the Repurchased Summerville Facilities, and
each of them, and the Master Lease shall be terminated with respect to the
Leased Property of each of the Repurchased Summerville Facilities (including any
purchase option, right of first refusal or other right of Lessee to purchase the
Leased Property of any Repurchased Summerville Facility).  The provisions of
Section 5.2 of the Original Master Lease shall apply with respect to such
termination of the Master Lease with respect to each of the Repurchased
Summerville Facilities.  Notwithstanding the foregoing, the following
obligations of Lessee under the Master Lease, shall be preserved and continue
subsequent to the Effective Date with respect to the Repurchased Summerville
Facilities:
 
(a)           Lessee shall remain responsible for and shall protect, indemnify,
defend and hold Lessor harmless from and against any and all claims,
liabilities, damages, actions and causes of action, costs and expenses,
including reasonable attorneys’ fees, for which Lessee is responsible pursuant
to the Master Lease with respect to the Repurchased Summerville Facilities, and
each of them, and which accrue or have accrued before the Effective Date; and
 
(b)           Lessee shall remain responsible for all obligations of the
“Lessee” under the Master Lease which accrue or have accrued before the
Effective Date until full and complete payment and/or performance of the same,
including payment of all Rent with respect to the Repurchased Summerville
Facilities through the Effective Date.
 
(c)           Without limiting the provisions of subsections (a) and (b) above,
Lessee shall remain responsible for and shall pay any personal property taxes
assessed against the Leased Property of all of the Repurchased Summerville
Facilities or any personal property of Lessee therein with a lien date prior to
the Effective Date, irrespective of the date of the billing therefore, and shall
protect, indemnify, defend and hold Lessor harmless with respect to any claims
for such taxes or resulting from non-payment thereof.
 
2.           Removal of AL of Florida Sub and ER-V.  From and after the
Effective Date, each of AL of Florida Sub and ER-V shall be removed as a Person
comprising “Lessor” (as their interests may appear) under the Master Lease, as
hereby amended, and neither AL of Florida Sub nor ER-V shall have any further
obligations under the Master Lease, as hereby amended; provided, however, that
Lessee shall remain liable to each of AL of Florida Sub and ER-V for all
obligations of Lessee with respect to the Repurchased Summerville Facilities
which accrue or have accrued before the Effective Date and which are preserved
and continued subsequent to the Effective Date as provided in Section 1 above.
 
- 3 -

--------------------------------------------------------------------------------



3.           Modifications to Terms of the Master Lease.  Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a)           Supplemented Definitions.  The following definitions appearing in
Article II of the Original Master Lease (as amended by the Amendments) shall be
supplemented as follows:
 
Affiliate:  The meaning given to such term in the Original Master Lease, except
that from and after the Emeritus/Summerville Merger Closing, if at all, with
respect to Lessee and any Guarantor the term “Affiliate” shall exclude any
Person that is an affiliate of Daniel R. Baty and that but for its relationship
with Daniel R. Baty would not otherwise be considered an Affiliate of Lessee or
any Guarantor.
 
Guarantor:  The meaning given to such term in the Original Master Lease, except
that from and after the Emeritus/Summerville Merger Closing, if at all,
“Guarantor” shall mean each of Existing Guarantor (as defined in the Recitals
hereto) (and its successors by operation of law) and Emeritus (as defined in the
Recitals hereto), and any future guarantor of Lessee’s obligations under the
Master Lease, as hereby amended, pursuant to a written Guaranty.
 
Guaranty:  The meaning given to such term in the Original Master Lease, except
that from and after the Emeritus/Summerville Merger Closing, if at all,
“Guaranty” shall mean (i) the Guaranty of Obligations of even date with the
original Master Lease (as the same has been or may hereafter be amended or
re-affirmed from time to time in writing) made by Existing Guarantor, (ii) the
New Emeritus Guaranty to be executed by Emeritus pursuant to Section 6 below
promptly following the Emeritus/Summerville Merger Closing, and (iii) any future
written guaranty of Lessee’s obligations under the Master Lease, as hereby
amended, made by any subsequent Guarantor.
 
Transaction Documents:  The meaning given to such term in the Original Master
Lease (as amended by the Amendments), together with this Amendment.
 
(b)           Definition of Lessor.  The definition of “Lessor” appearing in
Article II of the Original Master Lease (as amended and restated pursuant to the
Amendments) shall be further amended and restated to have the meaning given to
such term in the preamble to this Amendment; provided, however, that from and
after the Effective Date, each of AL Sub of Florida and ER-V shall be removed
therefrom.
 
(c)           Definition of Consolidated Net Worth.  Notwithstanding anything to
the contrary in the Master Lease (as hereby amended), paragraph (iii) of the
definition of “Consolidated Net Worth” appearing in Section 2.1 of the Original
Master Lease, is hereby amended and restated, in its entirety, to provide as
follows:
 
- 4 -

--------------------------------------------------------------------------------



“(iii)                      the sum of the following (without duplication of
deductions in respect of items already deducted in arriving at surplus and
retained earnings): (a) intangible assets as defined and calculated in
accordance with GAAP; (b) unamortized debt discount and expense; and (c) any
write-up in book value of assets resulting from a revaluation thereof subsequent
to the most recent Consolidated Financials, prior to the date hereof, excluding,
however, any (i) net write-up in value of foreign currency in accordance with
GAAP, (ii) write-up resulting from a reversal of a reserve for bad debts or
depreciation, and (iii) write-up resulting from a change in methods of
accounting for inventory.”
 
(d)           Transfers.  Effective as of the Emeritus/Summerville Merger
Closing, if at all, Article XXIV of the Original Master Lease (as amended by the
Amendments), is hereby amended and restated, in its entirety, with the
provisions of Appendix C attached hereto and incorporated herein by this
reference.
 
(e)           Financial Reporting.  In addition to the reports and information
required to be delivered by Lessee pursuant to Section 25.1.2 of the Original
Master Lease:
 
(i)                      within forty-five (45) days after the end of each
fiscal quarter (other than the last fiscal quarter during any fiscal year of the
applicable Person), Lessee shall furnish to Lessor (i) a copy of the unaudited
consolidated balance sheets of Lessee, each Guarantor and their respective
consolidated Subsidiaries as of the end of such fiscal quarter, and related
unaudited consolidated statements, changes in common stock and other
stockholders’ equity and changes in the financial position of Lessee, each
Guarantor and their respective consolidated Subsidiaries for such fiscal
quarter, and (ii) a statement of income of Lessee, each Guarantor and their
respective consolidated Subsidiaries that sets forth the results for both such
fiscal quarter and year-to-date, in all cases prepared in accordance with GAAP
applied on a basis consistently maintained throughout the applicable period; and
 
(ii)           prior to each January 1st, and if requested each July 1st, of
each Lease Year, Lessee shall furnish to Lessor projected financial statements
of each of Lessee and each Guarantor, projecting at least twelve (12) months in
advance, including, without limitation, Lessee’s and Guarantor’s income
statement, balance sheet, and cash flow statement, all in a reasonable level of
detail and prepared consistent with the accounting principals applied in the
preparation of each entity’s annual financial statements and prepared in
accordance with GAAP.
 
(f)           Exhibits and Schedules.
 
(i)           Exhibit A.  Exhibits A-5 (Ontario, CA), A-11 (New Port Richey, FL
Land), A-12 (Lakeland, FL Land), A-14 ((East) Ocala, FL Land), A-15 (Venice, FL
Land), A-16 ((West) Ocala, FL Land), A-20 (Dallas, TX Land) and A-29
(Morristown,  TN Land) attached to the Original Master Lease (as supplemented by
the Amendments) are hereby deleted.
 
- 5 -

--------------------------------------------------------------------------------



(ii)           Replacement of Exhibit C and Schedule 7.4.1.  Exhibit C and
Schedule 7.4.1 to the Original Master Lease (as amended by the Amendments) are
hereby further amended and replaced, in their entirety, with Exhibit C and
Schedule 7.4.1 attached hereto, respectively.
 
4.           Representations and Warranties of Lessee.  As of the Effective Date
hereof, each Lessee represents and warrants to the Lessor as follows:
 
(a)           Lessee is duly organized and validly existing under the laws of
its state of organization/formation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.
 
(b)           This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.
 
(c)           Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee’s condition,
financial or otherwise, or Lessee’s prospects or the Leased Property.
 
(d)           No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.
 
(e)           The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.
 
5.           Consent to Emeritus/Summerville Merger Closing.  Subject to
Lessee’s satisfaction of Lessee’s covenants and agreements set forth in Section
6 below, Lessor hereby consents (in its capacity as “Lessor” only) to the
Emeritus/Summerville Merger Closing and agrees that no Transfer Consideration
with respect to any Facility shall be payable under the Master Lease, as hereby
amended, in connection with the Emeritus/Summerville Merger Closing.  Lessee
acknowledges and agrees that Lessor’s consent to the Emeritus/Summerville Merger
Closing shall not (i) constitute a consent to any such subsequent Transfer or
(ii) be construed as a waiver, release or relinquishment by Lessor of any of
Lessor’s rights and privileges (A) under the Master Lease (as hereby amended),
including, the right to receive Transfer Consideration in connection with any
subsequent Transfer to the extent provided in the Master Lease, as hereby
amended, or (B) as a shareholder of Existing Guarantor.
 
- 6 -

--------------------------------------------------------------------------------



6.           New Emeritus Guaranty.  Promptly upon the Emeritus/Summerville
Merger Closing, Lessee covenants and agrees to cause Emeritus to execute and
promptly deliver to Lessor a written guaranty of Lessee’s obligations under the
Master Lease, as hereby amended, in substantially the form attached hereto as
Appendix D.
 
7.           Failure of the Emeritus/Summerville Merger Closing.  In the event
that the Emeritus/Summerville Merger Closing does not occur and the Merger
Agreement is terminated for any reason, then (i) any amendment or supplement to
the Master Lease pursuant to this Amendment that is to be effective as of the
Emeritus/Summerville Merger Closing shall not be effective and shall have no
further force or effect and (ii) Lessor’s consent to the Emeritus/Summerville
Merger Closing pursuant to Section 5 above shall have no further force or
effect.
 
8.           Financing Statement Amendments.  Lessee hereby authorizes Lessor to
file such financing statement amendments and other documents as may be necessary
or desirable to perfect or continue the perfection of Lessor’s security interest
in the Collateral.
 
9.           Reaffirmation of Master Lease and Treatment Thereof.  Lessor and
Lessee hereby acknowledge, agree and reaffirm that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and Lessor shall
be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.
 
10.           Full Force and Effect; Counterparts; Facsimile Signatures.  Except
as hereby amended, the Master Lease shall remain in full force and effect.  This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument.  Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.
 
[Signature Pages Follow]

- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 
LESSOR:
 
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation
           
By:
/s/ Brian J. Maas                    Its:
Brian J. Maas, Sr. Vice President  
               
WITNESSES
                     
/s/ Kristina Gonzales
   
(signature)
           
Name:
Kristina Gonzales
   
(print)
               
/s/ Karen Long
   
(signature)
           
Name:
Karen Long
   
(print)
               
WESTMINSTER HCP, LLC, a Delaware limited liability company   
           
By:
HCPI/Tennessee, LLC, a Delaware limited liability company, its Sole Member
               
By:
Health Care Property Investors, Inc., a Maryland corporation, its Managing
Member
                 
By:
 /s/ Brian J. Maas                   
 
     
Its:
 Brian J. Maas, Sr. Vice President           
WITNESSES
         
/s/ Kristina Gonzales
   
(signature)
           
Name:
Kristina Gonzales
   
(print)
         
/s/ Karen Long
   
(signature)
           
Name:
Karen Long
   
(print)


S-1

--------------------------------------------------------------------------------




LESSOR (Continued):
TEXAS HCP HOLDING, L.P., a Delaware limited partnership
       
By:
Texas HCP G.P., Inc., a Delaware corporation
                 
By:
 /s/ Brian J. Maas                     
Its:
 Brian J. Maas, Sr. Vice President                       
WITNESSES
               
/s/ Kristina Gonzales
 
(signature)
       
Name:
Kristina Gonzales
 
(print)
               
/s/ Karen Long
 
(signature)
       
Name:
Karen Long
 
(print)
               
HCP AL OF FLORIDA, LLC, a Delaware limited liability company
 
By:
Health Care Property Investors, Inc., a Maryland corporation, its Managing
Member
                   By:  /s/ Brian J. Maas       
 
     Its:
Brian J. Maas, Sr. Vice President   
               
WITNESSES
               
/s/ Kristina Gonzales
 
(signature)
       
Name:
Kristina Gonzales
 
(print)
               
/s/ Karen Long
 
(signature)
       
Name:
Karen Long
 
(print)

 
S-2

--------------------------------------------------------------------------------




LESSOR (Continued):
EMERITUS REALTY V, LLC, a Delaware limited liability company1
       
By:
Health Care Property Investors, Inc., a Maryland corporation, its Managing
Member
                 
By:
 /s/ Brian J. Maas       
 
   
Its:
 Brian J. Maas, Sr. Vice President                   
WITNESSES
               
/s/ Kristina Gonzales
 
(signature)
       
Name:
Kristina Gonzales
 
(print)
               
/s/ Karen Long
 
(signature)
       
Name:
Karen Long
 
(print)



[Signatures continue on the following page]
______________________
 
1 NOTE:  From and after the Effective Date, Emeritus Realty V, LLC shall be
removed as a Person comprising Lessor under the Master Lease, as hereby amended.

S-3

--------------------------------------------------------------------------------





LESSOR (Continued):
FAEC HOLDINGS (EP), LLC, a Delaware limited liability company
       
By:
Health Care Property Investors, Inc., a Maryland corporation, its Managing
Member
                 
By:
/s/ Brian J. Maas       
 
   
Its:
 Brian J. Maas, Sr. Vice President                   
WITNESSES
               
/s/ Kristina Gonzales
 
(signature)
       
Name:
Kristina Gonzales
 
(print)
               
/s/ Karen Long
 
(signature)
       
Name:
Karen Long
 
(print)

 
[Signatures continue on the following page]

S-4

--------------------------------------------------------------------------------




LESSOR (Continued):
AL OF FLORIDA SUB, LLC, a Delaware limited liability company2
       
By:
HCP AL OF FLORIDA, LLC, a Delaware limited liability company, its Sole and
Managing Member
         
By: Health Care Property Investors, Inc., a Maryland corporation, its Managing
Member
               
By:
 /s/ Brian J. Maas                
 
Its:
Brian J. Maas, Sr. Vice President  
             
WITNESSES
             
/s/ Kristina Gonzales
 
(signature)
       
Name:
Kristina Gonzales
 
(print)
             
/s/ Karen Long
 
(signature)
       
Name:
Karen Long
 
(print)

 
[Signatures continue on the following page]
______________________
2 NOTE:  From and after the Effective Date, AL of Florida Sub, LLC shall be
removed as a Person comprising Lessor under the Master Lease, as hereby amended.

S-5

--------------------------------------------------------------------------------




LESSEE:
LH ASSISTED LIVING, LLC,
 
a Delaware limited liability company
                By:  /s/ Melanie Werdel    
Melanie Werdel, Sr. VP - Administration
               
WITNESSES
     
/s/ Marjji Padden
 
(signature)
         Name:   Marjji Padden      
 (print)
               
/s/ Tara Anderson
 
(signature)
       
Name:
 Tara Anderson
 
(print)
               
SUMMERVILLE AT COBBCO, INC.,
 
a California corporation
   
 
 
       
By:
/s/ Melanie Werdel 
   
Melanie Werdel, Sr. VP - Administration
               
WITNESSES
     
/s/ Marjji Padden
 
(signature)
       
Name: 
 Marjji Padden      
    (print)
               
/s/ Tara Anderson
 
(signature)     
       
Name:
Tara Anderson
 
(print)

 
S-6

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company
   
 
 
       
By:
/s/ Granger Cobb 
   
Granger Cobb, President
               
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
           
Name:
 Eric Mendelsohn      
 (print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
 Marjii Padden  
      (print)
               
SUMMERVILLE AT OCOEE, INC.,
 
a Delaware corporation
   
 
 
       
By:
/s/ Granger Cobb 
   
Granger Cobb , President
               
WITNESSES
               
/s/ Eric Mendelsohn
 
(signature)
 
 
 
Name:
 Eric Mendelsohn  
 (print)  
               
/s/ Marjji Padden     
 
 (signature)
   
 
 
Name:
 Marjii Padden  
  (print)
 
 


S-7

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT PORT ORANGE, INC.,
a Delaware corporation
                 
By:
/s/ Granger Cobb 
   
Granger Cobb, President
                                 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
                 
Name:
 Eric Mendelsohn       
 (print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
                 
SUMMERVILLE AT PRINCE WILLIAM, INC., a Delaware corporation
                 
By:
/s/ Granger Cobb 
   
Granger Cobb, President
                 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn   
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-8

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT STAFFORD, L.L.C.,
 
a New Jersey limited liability company
             
By:
/s/ Granger Cobb     Granger Cobb, President                 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
             
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
             
SUMMERVILLE AT VOORHEES, L.L.C.,
 
a New Jersey limited liability company
                         
By:
/s/ Granger Cobb 
   
Granger Cobb, President
             
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
             
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)


S-9

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
               
By:
/s/ Granger Cobb 
   
Granger Cobb, President
               
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
               
SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited liability company
               
By:
/s/ Granger Cobb 
   
Granger Cobb, President
               
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)     
       
Name:
Marjii Padden  
(print)


S-10

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA WEST, LLC, a Delaware limited liability company
             
By:
/s/ Granger Cobb 
   
Granger Cobb, President
             
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
             
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
             
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., a Delaware limited partnership
             
By:
Summerville at CY-Fair, LLC, a Delaware limited liability company, Its General
Partner
   
 
 
     
By:
/s/ Granger Cobb 
   
Granger Cobb, President
             
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
             
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)


S-11

--------------------------------------------------------------------------------




LESSEE (Continued):
                       
SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P., a Delaware limited partnership
             
By:
Summerville at Friendswood, LLC, a Delaware limited liability company, Its
General Partner
     
 
 
     
By:
/s/ Granger Cobb 
     
Granger Cobb, Preside nt
             
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
             
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)    
                         
SUMMERVILLE AT NEW PORT RICHEY, LLC, a Delaware limited liability company
   
 
 
 
   
By:
/s/ Granger Cobb 
   
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
             
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)


S-12

--------------------------------------------------------------------------------




LESSEE (Continued):
                           
SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company
               
By:
/s/ Granger Cobb 
   
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)     
       
Name:
Marjii Padden  
(print)
               
SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability company
               
By:
/s/ Granger Cobb 
   
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-13

--------------------------------------------------------------------------------




LESSEE (Continued):
                           
SUMMERVILLE AT OCALA EAST, LLC, a Delaware limited liability company
               
By:
/s/ Granger Cobb 
   
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
               
SUMMERVILLE AT VENICE, LLC, a Delaware limited liability company
               
By:
/s/ Granger Cobb 
   
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-14

--------------------------------------------------------------------------------


 
LESSEE (Continued):
             
SUMMERVILLE AT LAKELAND HILLS ASSOCIATES, L.P., a Delaware limited partnership
               
By:
Summerville at Lakeland Hills, LLC, a Delaware limited liability company, Its
General Partner
   
 
 
         
By:
/s/ Granger Cobb       Granger Cobb, President       
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)     
       
Name:
Marjji Padden  
(print)     
     
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership
               
By:
Summerville at Irving, LLC, a Delaware limited liability company, Its General
Partner
                 
By:
/s/ Granger Cobb 
     
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-15

--------------------------------------------------------------------------------


 
LESSEE (Continued):
                           
SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability company
                             
By:
/s/ Granger Cobb    
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
               
SUMMERVILLE 9, LLC, a Delaware limited liability company
   
 
 
       
By:
/s/ Granger Cobb 
   
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
               
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-16

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT CARROLLWOOD, LLC, a Delaware limited liability company
                                 
By:
/s/ Granger Cobb    
Granger Cobb, President
 
 
 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
                 
/s/ Marjii Padden
 
(signature)
       
Name
Marjii Padden  
(print)
                 
SUMMERVILLE AT GAINESVILLE, LLC, a Delaware limited liability company
                 
By:
/s/ Granger Cobb    
Granger Cobb, President
 
 
 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-17

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT FOX RUN, LLC, a Delaware limited liability company
                 
By:
/s/ Granger Cobb    
Granger Cobb, President
 
 
 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
                 
SUMMERVILLE AT WEKIWA SPRINGS LLC, a Delaware limited liability company
                 
By:
/s/ Granger Cobb 
­­
 
Granger Cobb, President
                 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-18

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OAK PARK LLC, a Delaware limited liability company
                 
By:
/s/ Granger Cobb    
Granger Cobb, President
 
 
 
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
                 
THE TERRACE AT LOOKOUT POINTE LLC, a Delaware limited liability company
                 
By:
/s/ Granger Cobb    
Granger Cobb, President
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name:
Eric Mendelsohn  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)

 
S-19

--------------------------------------------------------------------------------




LESSEE (Continued):
THE ESTATES OF OAK RIDGE LLC, a Delaware limited liability company
                 
By:
/s/ Granger Cobb    
Granger Cobb, President
 
 
     
WITNESSES
     
/s/ Eric Mendelsohn
 
(signature)
       
Name
Eric Mendelsohn  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjii Padden  
(print)
                 
SUMMERVILLE AT OVIEDO LLC, a Delaware limited liability company
                 
By:
/s/ Melaine Werdel 
   
Melanie Werdel, Sr. VP -Administration
                 
WITNESSES
     
/s/ Tara Anderson
 
(signature)
       
Name:
Tara Anderson  
(print)
                 
/s/ Marjji Padden
 
(signature)
       
Name:
Marjji Padden  
(print)

 
S-20

--------------------------------------------------------------------------------



CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR
 
The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee’s duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.
 

 
SUMMERVILLE SENIOR LIVING,  
 
INC., a Delaware corporation  
         
By:
/s/ Granger Cobb  
   
Granger Cobb, President
         
WITNESSES
     
/s/ Eric Mendelsohn
         
Name:
Eric Mendelsohn
 
(print)
         
/s/ Marjji Padden
 
(signature)
       
Name:
Marjji Padden
 
(print) 


S-21

--------------------------------------------------------------------------------



APPENDIX C


ARTICLE XXIV AMENDMENT AND RESTATEMENT


Effective as of the Emeritus/Summerville Merger Closing, if at all, Article XXIV
of the Original Master Lease (as amended by the Amendments) is hereby amended,
in its entirety, to read as follows:
 
ARTICLE XXIV.
 
24.1           Transfers.
 
24.1.1.                      Prohibition.  Subject to the provisions of Sections
24.1.10, 24.1.11,  and 24.1.12 , Lessee shall not, without Lessor’s prior
written consent, which consent may not be unreasonably withheld or delayed,
either directly or indirectly or through one or more step transactions or tiered
transactions, voluntarily or by operation of law, (i) assign, convey, sell,
pledge, mortgage, hypothecate or otherwise encumber, transfer or dispose of all
or any part of this Lease or Lessee’s leasehold estate hereunder, (ii) Master
Sublease all or any part of the Leased Property and/or any Capital Additions of
any Facility, (iii) engage the services of any Person that is not an Affiliate
of Lessee for the management or operation of more than ten percent (10%) of the
Leased Property and/or any Capital Additions of any Facility, (iv) convey, sell,
assign, transfer or dispose of any stock or partnership, membership or other
interests (whether equity or otherwise) in Lessee (which shall include any
conveyance, sale, assignment, transfer or disposition of any stock or
partnership, membership or other interests (whether equity or otherwise) in any
Controlling Person(s)), if such conveyance, sale, assignment, transfer or
disposition results, directly or indirectly, in a change in control of Lessee
(or in any Controlling Person(s)), (v) dissolve, merge or consolidate Lessee
(which shall include any dissolution, merger or consolidation of any Controlling
Person) with any other Person, if such dissolution, merger or consolidation,
directly or indirectly, results in a change in control of Lessee or in any
Controlling Person(s), (vi) sell, convey, assign, or otherwise transfer all or
substantially all of the assets of Lessee (which shall include any sale,
conveyance, assignment, or other transfer of all or substantially all of the
assets of any Controlling Person) or (vii) enter into or permit to be entered
into any agreement or arrangement to do any of the foregoing (each of the
aforesaid acts referred to in clauses (i) through (vii) being referred to herein
as a “Transfer”).  Any Occupancy Arrangement with respect to more than Ten
Percent (10%) of any Facility in the aggregate to any Person and/or its
Affiliates, directly or indirectly, or through one or more step transactions or
tiered transactions, shall be deemed to be a “Master Sublease” hereunder.  For
any Occupancy Arrangement transaction not requiring the consent of Lessor
hereunder (i.e., an Occupancy Arrangement not constituting a Master Sublease or
an engagement of a Person and/or its Affiliates, directly or indirectly, to
manage not more than ten percent (10%) of any Facility), Lessee shall, within
ten (10) days of entering into any such Occupancy Arrangement or management
engagement, notify Lessor of the existence of such Occupancy Arrangement or
management engagement and the identity of the Occupant or manager, as the case
may be, and supply Lessor with a copy of the agreement relating to such
Occupancy Arrangement or management engagement and any other related
documentation, materials or information reasonably requested by
Lessor.  Notwithstanding the foregoing or any other provisions of this Lease to
the contrary, Lessee acknowledges that it is Lessor’s practice not to permit
hypothecations or pledges of leasehold interests by its lessees.  Accordingly,
Lessee hereby agrees that Lessor shall have the right to approve or disapprove
of any such hypothecation or pledge of the leasehold estate created hereby by
Lessee in Lessor’s sole and absolute discretion, and if Lessor shall approve the
same Lessor shall be entitled to impose such conditions in connection therewith
as Lessor deems appropriate.
 
App.C Page 1 of 9

--------------------------------------------------------------------------------



24.1.2.                 Consent.
 
24.1.2.1                           Subject to the provisions of Sections
24.1.10, 24.1.11 and 24.1.12 below, prior to any Transfer, Lessee shall first
notify Lessor of its desire to do so and shall submit in writing to Lessor: (a)
the name of the proposed Occupant, assignee, manager or other transferee; (b)
the terms and provisions of the Transfer, including any agreements in connection
therewith; and (c) such financial information as Lessor reasonably may request
concerning the proposed Occupant, assignee, manager or other transferee.  Except
as otherwise provided in Sections 24.1.10, 24.1.11 or 24.1.12, Lessor may, as a
condition to granting such consent, which consent may not be unreasonably
withheld or delayed, and in addition to any other reasonable conditions imposed
by Lessor, require that the obligations of any Occupant, assignee, manager or
other transferee which is an Affiliate of another Person be guaranteed by its
ultimate parent or other ultimate Controlling Person and that any Guaranty of
this Lease be reaffirmed by the applicable Guarantor notwithstanding such
Transfer.  In exercising its right of reasonable approval or disapproval to a
proposed Transfer, Lessor shall be entitled to take into account any fact or
factor which Lessor reasonably deems relevant to such decision, including the
following, all of which are agreed to be reasonable factors for Lessor’s
consideration:
 
(i)           The financial strength of the proposed Occupant, assignee, manager
or other transferee, including the adequacy of its working capital.  In
connection with a Transfer resulting from a merger or consolidation to which
Emeritus Corporation, Washington corporation (“Emeritus”) is a party, Lessor
shall be entitled to compare the Consolidated Net Worth and debt to equity ratio
of the surviving party following the effectiveness of such event as compared to
the Consolidated Net Worth and debt to equity ratio of Emeritus prior to such
event.
 
(ii)           The operating experience of the proposed Occupant, assignee,
manager or other transferee with respect to businesses of the nature, type and
size of the applicable Facility.
 
(iii)           The quality and reputation of the proposed Occupant, assignee,
manager or other transferee.
 
(iv)           Whether such Transfer will cause a breach or violation of any
material agreements to which Lessee or any Controlling Person is a party.
 
(v)           Whether there then exists any Event of Default by Lessee pursuant
to this Lease.
 
App.C Page 2 of 9

--------------------------------------------------------------------------------


 
Moreover, Lessor shall be entitled to be reasonably satisfied that each and
every covenant, condition or obligation imposed upon Lessee by this Lease and
each and every right, remedy or benefit afforded Lessor by this Lease is not
impaired or diminished by such Transfer.  No withholding of consent by Lessor
for any reason deemed sufficient by Lessor shall give rise to any claim by
Lessee or any other Person or entitle Lessee to terminate this Lease or to any
abatement of Rent.
 
24.1.2.2                           In connection with any Transfer, Lessor shall
be entitled to receive the applicable Transfer Consideration, if any.
 
24.1.2.3                           The consent by Lessor to any Transfer shall
not constitute a consent to any subsequent Transfer or to any subsequent or
successive Transfer.  Any purported or attempted Transfer contrary to the
provisions of this Article shall be void and, at the option of Lessor, shall
terminate this Lease.
 
24.1.3.                 Release of Existing Lessee and Guarantor Upon Certain
Transfers.  Upon the consummation of any Transfer by Lessee that (a) constitutes
an assignment of Lessee’s entire interest in this Lease, (b) requires Lessor’s
prior written consent pursuant to the terms of this Article XXIV, and (c)
receives such prior written consent by Lessor, Lessor shall release Lessee and
any current Guarantor from all obligations arising under this Lease and any
current Guaranty, as applicable, following the effective date of such Transfer,
so long as each of the following conditions is met:
 
             (i)           The Consolidated Net Worth of the assignee (if the
assignee’s stock is not listed for trading on the American Stock Exchange or the
New York Stock Exchange or authorized for quotation on the NASDAQ National
Market), or the Shareholder’s Equity of the assignee (if the assignee’s stock is
listed for trading on the American Stock Exchange or the New York Stock Exchange
or authorized for quotation on the NASDAQ National Market), immediately
following the effectiveness of such Transfer shall be greater than an amount
equal to the Consolidated Net Worth of Emeritus immediately following the
Emeritus/Summerville Merger Closing date as reasonably determined by Lessor.
 
(ii)           The debt to equity ratio of the assignee following the
effectiveness of such Transfer shall be less than an amount equal to the debt to
equity ratio of Emeritus immediately following the Emeritus/Summerville Merger
Closing date as reasonably determined by Lessor.  For purposes of this clause
(ii), “debt” shall include the capitalized value of any leases required to be
capitalized in accordance with GAAP to which Emeritus and/or such assignee
(and/or their consolidated Subsidiaries) are parties and the same shall be
demonstrated by financial statements prepared in accordance with GAAP and
reasonably satisfactory to Lessor.
 
(iii)           The assignee shall have adequate experience and skill in
(i) operating facilities comparable to the Facilities then covered by this Lease
and (ii) a business of the nature, type and size of the business of Emeritus
immediately prior to the effectiveness of such Transfer, as determined by Lessor
in its reasonable discretion.
 
App.C Page 3 of 9

--------------------------------------------------------------------------------



24.1.4.                 Attornment and Related Matters.  Any Occupancy
Arrangement (whether or not the same constitutes a Master Sublease) or
management engagement shall be expressly subject and subordinate to all
applicable terms and conditions of this Lease and provide that Lessor, at its
option and without any obligation to do so, may require any Occupant or manager
to attorn to Lessor, in which event Lessor shall undertake the obligations of
Lessee, as sublessor, licensor or otherwise under such Occupancy Arrangement or
management engagement from the time of the exercise of such option to the
termination of such Occupancy Arrangement or management engagement and in such
case Lessor shall not be liable for any prepaid rents, fees or other charges or
for any prepaid security deposits paid by such Occupant to Lessee or for any
other prior defaults of Lessee under such Occupancy Arrangement or management
engagement.  In the event that Lessor shall not require such attornment with
respect to any Occupancy Arrangement or management engagement, then such
Occupancy Arrangement or management engagement shall automatically terminate
upon the expiration or earlier termination of this Lease, including any early
termination by mutual agreement of Lessor and Lessee.  Furthermore, any
Occupancy Arrangement, management engagement or other agreement regarding a
Transfer shall expressly provide that the Occupant, assignee, manager or other
transferee shall furnish Lessor with such financial, operational or other
information about the physical condition of the applicable Facility, including
the information required by Section 25.1.2 herein, as Lessor may request from
time to time.
 
24.1.5.                 Assignment of Lessee’s Rights Against Occupant Under a
Master Sublease.  If Lessor shall consent to a Master Sublease, then the written
instrument of consent, executed and acknowledged by Lessor, Lessee and the
Occupant thereunder, shall contain a provision substantially similar to the
following:
 
(i)           Lessee and such Occupant hereby agree that, if such Occupant shall
be in default of any of its obligations under the Master Sublease, which default
also constitutes an Event of Default by Lessee under this Lease, then Lessor
shall be permitted to avail itself of all of the rights and remedies available
to Lessee against such Occupant in connection therewith.
 
(ii)           Without limiting the generality of the foregoing, Lessor shall be
permitted (by assignment of a cause of action or otherwise) to institute an
action or proceeding against such Occupant in the name of Lessee in order to
enforce Lessee’s rights under the Master Sublease, and also shall be permitted
to take all ancillary actions (e.g., serve default notices and demands) in the
name of Lessee as Lessor reasonably shall determine to be necessary.
 
(iii)           Lessee agrees to cooperate with Lessor, and to execute such
documents as shall be reasonably necessary, in connection with the
implementation of the foregoing rights of Lessor.
 
App.C Page 4 of 9

--------------------------------------------------------------------------------



(iv)           Lessee expressly acknowledges and agrees that the exercise by
Lessor of any of the foregoing rights and remedies shall not constitute an
election of remedies, and shall not in any way impair Lessor’s entitlement to
pursue other rights and remedies directly against Lessee.
 
24.1.6.                 Costs.  Lessee shall reimburse Lessor for Lessor’s
reasonable costs and expenses incurred in conjunction with the processing and
documentation of any request to Transfer, including attorneys’, architects’,
engineers’ or other consultants’ fees whether or not such Transfer is actually
consummated.
 
24.1.7.                 No Release of Lessee’s Obligations.  Except as expressly
set forth in Section 24.1.3 above, no Transfer shall relieve Lessee of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Lessee hereunder.  Except as expressly set forth in Section 24.1.3
above, the liability of Lessee named herein and any immediate and remote
successor in interest of Lessee (i.e., by means of any Transfer), and the due
performance of the obligations of this Lease on Lessee’s part to be performed or
observed, shall not in any way be discharged, released or impaired by any
(i) agreement which modifies any of the rights or obligations of the parties
under this Lease, (ii) stipulation which extends the time within which an
obligation under this Lease is to be performed, (iii) waiver of the performance
of an obligation required under this Lease, or (iv) failure to enforce any of
the obligations set forth in this Lease.  Except as expressly set forth in
Section 24.1.3 above, if any Occupant, assignee, manager or other transferee
defaults in any performance due hereunder, Lessor may proceed directly against
the Lessee named herein and/or any immediate and remote successor in interest of
Lessee without exhausting its remedies against such Occupant, assignee, manager
or other transferee.
 
24.1.8.                 REIT Protection.  Anything contained in this Lease to
the contrary notwithstanding, no Transfer shall be consummated on any basis such
that, based on the reasonable advice of Lessor’s outside counsel, the status of
Lessor as a real estate investment trust could be jeopardized because (i) the
rental or other amounts to be paid by the Occupant, assignee, manager or other
transferee thereunder would be based, in whole or in part, on the income or
profits derived by the business activities of the Occupant, assignee, manager or
other transferee; (ii) the Transfer is with any Person in which Lessee or Lessor
owns an interest, directly or indirectly (by applying constructive ownership
rules set forth in Section 856(d)(5) of the Code); or (iii) the Transfer is to
be consummated with a Person or in a manner which could cause any portion of the
amounts received by Lessor pursuant to this Lease or any Occupancy Arrangement
to fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto or which could
cause any other income of Lessor to fail to qualify as income described in
Section 856(c)(2) of the Code.  Lessee shall provide such information as
Lessor’s outside counsel may reasonably request to provide its advice regarding
the foregoing, and in rendering such advice, Lessor’s counsel shall be entitled
to rely on factual representations from Lessee and Lessor; provided, however,
that Lessee shall have no liability therefor if Lessee has provided such
information and representations in good faith and after a reasonably diligent
review and inquiry of the subject matter thereof.
 
App.C Page 5 of 9

--------------------------------------------------------------------------------


 
24.1.9.                 Transfers In Bankruptcy.  In the event of a Transfer
pursuant to the provisions of the Bankruptcy Code, all consideration payable or
otherwise to be delivered in connection with such Transfer shall be paid or
delivered to Lessor, shall be and remain the exclusive property of Lessor and
shall not constitute property of Lessee or of the estate of Lessee within the
meaning of the Bankruptcy Code.  Any consideration constituting Lessor’s
property pursuant to the immediately preceding sentence and not paid or
delivered to Lessor shall be held in trust for the benefit of Lessor and be
promptly paid or delivered to Lessor.  For purposes of this Section 24.1.9, the
term “consideration” shall mean and include money, services, property and any
other thing of value such as payment of costs, cancellation or forgiveness of
indebtedness, discounts, rebates, barter and the like.  If any such
consideration is in a form other than cash (such as in kind, equity interests,
indebtedness earn-outs, or other deferred payments, consulting or management
fees, etc.) Lessor shall be entitled to receive in cash the then present fair
market value of such consideration.  Notwithstanding any provision of this Lease
to the contrary, including this Section 24.1.8, it is expressly understood and
agreed that it is the intention of the parties hereto that, notwithstanding any
provision of the Bankruptcy Code, including Section 365(f) thereof, Lessee is
precluded from effecting any Transfer of any single Facility except as may
otherwise be expressly provided in this Lease.

24.1.10.                      Public Offering/Public Trading.  Notwithstanding
anything to the contrary in this Article XXIV, so long as the stock of Lessee or
any Controlling Person(s) is listed for trading on the American Stock Exchange
or the New York Stock Exchange or authorized for quotation on the NASDAQ
National Market, the transfer or exchange of such stock over such exchange or
market shall not be deemed a Transfer hereunder unless the same constitutes a
tender or similar offer (whether in one transaction or in any step or series of
transactions) to acquire an interest in the outstanding and issued securities of
Lessee or such Controlling Person(s) that results, directly or indirectly, in a
change in control of Lessee or such Controlling Person(s).
 
24.1.11.                      Certain Other Transfers. Notwithstanding anything
to the contrary in this Article XXIV, but subject to the provisions of Section
24.1.8 above, so long as Emeritus has other significant assets other than its
interest (whether direct or indirect) in this Lease, the Facilities and any
other leases of facilities between Lessor or an Affiliate of Lessor and
Emeritus or an Affiliate of Lessee, Lessor shall consent to any Transfer
resulting from (a) a sale or transfer of all or substantially all of the
outstanding capital stock of Emeritus or a sale or transfer of all or
substantially all of the assets of Emeritus, in each case to a single purchaser
or transferee in a single transaction or (b) a merger, consolidation or stock
exchange to which Emeritus is a party, and the provisions of Section 24.1.2.2
(i.e., payment of Transfer Consideration) shall not apply to such Transfer, so
long as each of the following conditions is met:
 
(i)           The Consolidated Net Worth of the purchaser or transferee
resulting from a Transfer pursuant to clause (a) above or the surviving party
resulting from a Transfer pursuant to clause (b) above, as the case may be,
following the effectiveness of such event shall be greater than the average
Consolidated Net Worth of Emeritus for the twelve (12) month period immediately
prior to the effectiveness of such event, as reasonably determined by Lessor.
 
App.C Page 6 of 9

--------------------------------------------------------------------------------



(ii)           The debt to equity ratio of the purchaser or transferee resulting
from a Transfer pursuant to clause (a) above or the surviving party resulting
from a Transfer pursuant to clause (b) above, as the case may be, following the
effectiveness of such event shall be less than the average debt to equity ratio
of Emeritus for the twelve (12) month period immediately prior to the
effectiveness of such event, as reasonably determined by Lessor.  For purposes
of this clause (ii), “debt” shall include the capitalized value of any leases
required to be capitalized in accordance with GAAP to which Emeritus and/or such
transferee or surviving entity (and/or their consolidated Subsidiaries) are
parties and the same shall be demonstrated by financial statements prepared in
accordance with GAAP and reasonably satisfactory to Lessor.
 
(iii)           The purchaser or transferee resulting from a Transfer pursuant
to clause (a) above or the other party(s) to the Transfer pursuant to clause (b)
above, as the case may be, shall have sufficient operating experience and
history with respect to a business of the nature, type and size of the business
of Emeritus as the same exists prior to the effectiveness of such event, as
reasonably determined by Lessor.  Such purchaser or transferee or other party to
such Transfer, as the case may be, shall be deemed to have “sufficient operating
experience and history” if, (A) the core management team of such purchaser,
transferee or other party, as the case may be, has an average of not less than
three (3) years’ operating experience with respect to the operation and
management of facilities of the type and nature operated and/or managed by
Emeritus and its Subsidiary(ies), or (B) such transferee or purchaser or other
party, as the case may be, shall immediately following the effectiveness of such
Transfer, and for a period of not less than one (1) year thereafter, retain
and/or hire in a full-time management or consulting capacity a majority of the
principal officers of Emeritus who were in the employment of Emeritus prior to
the effectiveness of Transfer.
 
(iv)           Except in the case of a Transfer as to which such transferee or
purchaser or surviving party, as the case may be, assumes the obligations of
Emeritus hereunder and any Guarantor under any under the applicable Guaranty as
a matter of law, such transferee or purchaser or surviving party shall execute a
written assumption of this Lease and with respect to each Guaranty, either (A) a
written assumption of such Guaranty in form and substance reasonably acceptable
to Lessor or (B) a new guaranty of this Lease consistent in form and substance
with each such Guaranty.
 
(v)           No Event of Default shall have occurred and be continuing
hereunder.
 
(vi)           [Intentionally Omitted].

App.C Page 7 of 9

--------------------------------------------------------------------------------



(vii)           Lessor shall receive the applicable information required by
Section 24.1.2.1(i) with respect to each such proposed Transfer and the proposed
purchaser or transferee resulting therefrom.
 
As used in this Section 24.1.11, “other significant assets” shall mean that
Emeritus has other net current assets, whether direct or indirect, other than
its interests (whether direct or indirect) in this Lease, the Facilities and the
facilities covered thereby and any other facilities leased by Emeritus or an
Affiliate of Emeritus from Lessor or an Affiliate of Lessor, which in the
aggregate total not less than $100,000,000 or represent at least Forty Percent
(40%) of the total net current assets of Emeritus, including its interests
(whether direct or indirect) in the Facilities and any other facilities leased
by Emeritus or any Affiliate of Emeritus from Lessor or an Affiliate of Lessor.
 
24.1.12.                      Affiliate Transactions.  Notwithstanding anything
to the contrary contained in this Article XXIV but subject to the provisions of
Section 24.1.8 above, Lessor’s consent shall not be required in connection with,
and the provisions of Section 24.1.2.2 (i.e., payment of Transfer Consideration)
shall not apply to, any assignment of Lessee’s interest in this Lease to any
Affiliate(s) of Lessee, so long as in connection therewith, each of the
following conditions is met:
 
(i)           In connection with such assignment, there is no change in the use
of the Leased Property from the Primary Intended Use;
 
(ii)           No Event of Default shall have occurred and be continuing
hereunder;
 
(iii)           The assignee shall assume all of the obligations of Lessee
hereunder accruing subsequent to the effective date of such assignment by an
instrument in writing in form and substance reasonably satisfactory to
Lessor.  A copy of such executed assumption shall be delivered to Lessor along
with the notice specified in clause (e) below;
 
(iv)           Except as expressly set forth in clause (vi) below, the original
Lessee shall not be released from any of the obligations of the Lessee
hereunder, whether occurring prior to or after the effective date of such
transaction, and if requested by Lessor, shall execute a written guaranty of the
“Lessee’s” obligations under this Lease in a form satisfactory to Lessor. In
addition, no Guarantor shall be released from any of its obligations under any
Guaranty and shall, if requested by Lessor, execute a written reaffirmation of
such Guaranty in a form satisfactory to Lessor; and
 
(v)           Within ten (10) days after the effectiveness of such transaction,
Lessee shall notify Lessor in writing of the occurrence of such event, the
effective date thereof, the facts placing the same within the provisions of this
Section 24.1.12 and any other change in the address for billings and notices to
the Lessee pursuant to this Lease, accompanied by an executed copy of the
assumption or written guaranty as required pursuant to this Lease.
 
App.C Page 8 of 9

--------------------------------------------------------------------------------



(vi)           Notwithstanding anything to the contrary contained in this
Section 24.1.12, the original Lessee following an assignment to any Affiliate(s)
of Lessee as provided in this Section 24.1.12 shall be released from all
obligations under this Lease upon the dissolution or liquidation of such
original Lessee.
 
 
App.C Page 9 0f 9

--------------------------------------------------------------------------------